DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on August 17, 2022.


Reason for Allowance

Claims 1, 3, 5-7, and 9-10 are allowable.

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, 5-7, and 9-10 are allowed for the same reason/s as Applicant’s amendment and arguments submitted on August 17, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2004/0061628 A1 of Hill et al, discloses an optical fiber sensor for traffic monitoring, which comprises a former consisting of an elongate plate, and an optical fiber wound onto at least one surface of the elongate plate. The elongate plate is flexible in a direction transverse to the at least one surface such that passage. Traffic over the optical fiber sensor is arranged to cause a variation in at least one predetermined property of an optical signal transmitted through the optical fiber sensor. The resulting sensor has a reduced depth which makes it easier to locate within the surface of a traffic route, has increased flexibility to enable it to confirm to the surface of the traffic route, and has good cross axis sensitivity rejection.

CN Publication No. 107256635 A of Qu et al, discloses a vehicle identification method based on distributed optical fiber sensing in intelligent traffic. The vehicle identification method comprises steps that by using existing communication optical fibers on road sides or laying the optical fibers on the road sides, and optical fiber vibration detection sensing units are connected with road side optical fibers to form a distributed optical fiber sensing system, which is used to acquire vehicle vibration information of vehicles moving around the optical fibers; the time domain analysis, the frequency domain analysis, and the time frequency combination analysis of the acquired vibration signals are carried out to extract characteristics representing the vehicle vibration, and then characteristic vectors are formed; by adopting a mode identification method, the extracted characteristic vectors are used to identify categories, positions, numbers, and other traffic statistic quantities of vibration objects. The vehicle identification method is advantageous in that blind points of conventional vehicle detection are overcome, and the identification rate and the reliability of the vehicle detection in the intelligent traffic are improved

U.S. Publication No. 2012/0230629 A1 of Hill et al, discloses a distributed acoustic fibre optic sensor is deployed along a perimeter or border, part of which is protected by a barrier such as a solid wall but part of which is completely open with no physical obstacles. The sensor comprises a single optical fibre deployed along both sections of the border. The sensor may be arranged with a first zone corresponding to the part of the optical fibre near the barrier and a second zone corresponding to the part of the optical fibre running along the open border. In the first zone the measurement signals may be monitored to detect acoustic events associated with sabotage or destruction of the barrier. The second zone may be monitored to detect movement of a land vehicle crossing or approaching the perimeter. Thus although both zones of the sensor may be performing acoustic sensing the first zone is monitored for different acoustic events to the second zone. Thus the method of the present invention provides the ability to perform different sensing functions at different parts of the fibre as may be appropriate for the particular environment.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						August 24, 2022           Primary Examiner, Art Unit 2685